 



Exhibit 10.6
BASIC ENERGY SERVICES, INC.
FORM OF RESTRICTED STOCK GRANT AGREEMENT
(Non-Employee Director)
Grantee: ____________________
     1.     Grant of Stock. As of the Grant Date (identified in Section 12
below), Basic Energy Services, Inc. (formerly BES Holding Co.), a Delaware
corporation (the “Company”), hereby grants to the Grantee (identified above), an
employee of the Company, the number of shares of the Company’s common stock,
$0.01 par value per share (the “Common Stock”) identified in Section 12) below
(the “Shares”), subject to the terms and conditions of this agreement (the
“Agreement”) and the Second Amended and Restated Basic Energy Services, Inc.
2003 Incentive Plan (the “Plan”). The Plan is hereby incorporated in this
Agreement in its entirety by reference. The Shares, when delivered to Grantee
upon expiration of the vesting period, shall be fully paid and nonassessable.
     2.     Definitions. All capitalized terms used herein shall have the
meanings set forth in the Plan unless otherwise provided herein. Section 12
below sets forth meanings for certain of the capitalized terms used in this
Agreement.
     3.     Vesting Term. The Shares granted to Grantee hereunder on the Grant
Date (identified in Section 12 below) will vest in Grantee in the increments set
forth in Section 12 below on each of the dates set forth in Section 12 below.
     4.     Grant Price. No consideration shall be payable by the Grantee to the
Company for the Shares.
     5.     Restriction on Shares.

         (a)     The Shares granted to Grantee hereunder shall be retained in
the possession of the Company until vested in the Grantee as provided in
Sections 3 and 12 hereof.            (b)     All unvested shares will be
forfeited by the Grantee in the event of Grantee’s resignation or removal from
the Board of Directors of the Company under circumstances that do not cause
Grantee to become fully vested under the terms of this Agreement.      
     (c)     At such time as the vesting period is satisfied, a certificate for
the Shares no longer subject to forfeiture will be delivered to the Grantee
without the legend set forth in Section 5(e) below.            (d)     From and
after the date of this Grant and prior to any forfeiture of the Shares, the
Grantee shall be entitled to vote the Shares and shall be entitled to receive
any

 



--------------------------------------------------------------------------------



 



    cash dividends payable on the Shares. Any stock dividends applicable to the
Shares shall be retained by the Company until the vesting period of the Shares
on which the stock dividend was issued is satisfied.          (e)      A
certificate representing the Shares granted hereunder shall be issued to the
Grantee pursuant to the terms of the Plan as of the Grant Date and shall be
marked with the following legend:       “The shares represented by this
certificate have been issued pursuant to the terms of the Second Amended and
Restated Basic Energy Services, Inc. 2003 Incentive Plan and may not be sold,
pledged, transferred, assigned or otherwise encumbered in any manner except as
set forth in the terms of such Plan or Award dated ___.”

     6.     Independent Legal and Tax Advice. Grantee acknowledges that the
Company has advised Grantee to obtain independent legal and tax advice regarding
the grant of the Shares and any disposition of any such Shares.
     7.     Reorganization of Company. The existence of the Grant shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue or bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
     8.     Investment Representation. Grantee will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with any federal or state securities law. Moreover, any stock
certificate for any Shares issued to Grantee hereunder may contain a legend
restricting their transferability as determined by the Company in its
discretion. Grantee agrees that Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of Shares
hereunder to comply with any law, rule or regulation that applies to the Shares
subject to the Grant.
     9.     No Guarantee of Employment. The Grant shall not confer upon Grantee
any right to continued employment with the Company or any Affiliate thereof.
     10.     Withholding of Taxes. The Grantee shall have the responsibility of
discharging all taxes (state and federal) owed by the Grantee as a result of the
Grant. Grantee agrees that, if he makes an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, with regard to the Shares, he will so
notify the Company in writing within two (2) weeks after making such election,
so as to enable the Company to timely comply with any applicable governmental
reporting requirements.
     11.     General.

         (a)     Notices. All notices under this Agreement shall be mailed or
delivered by hand to the parties at their respective addresses set forth beneath
their signatures below or at such other address as may be designated in writing
by either of the parties to one

2



--------------------------------------------------------------------------------



 



    another, or to their permitted transferees if applicable. Notices shall be
effective upon request.          (b)     Transferability of Grant. The rights of
the Grantee pursuant to this Agreement are not transferable by Grantee. No right
or benefit hereunder shall in any manner be liable for or subject to any debts,
contracts, liabilities, obligations or torts of Grantee or any permitted
transferee thereof. Any purported assignment, alienation, pledge, attachment,
sale, transfer or other encumbrance of the Shares, prior to the lapse of
restrictions, that does not satisfy the requirements hereunder shall be void and
unenforceable against the Company.            (c)     Amendment and Termination.
No amendment, modification or termination of the Grant or this Agreement shall
be made at any time without the written consent of Grantee and the Company.    
       (d)     No Guarantee of Tax Consequences. The Company and the Committee
make no commitment or guarantee that any federal or state tax treatment will
apply or be available to any person eligible for benefits under the Grant. The
Grantee has been advised and been provided the opportunity to obtain independent
legal and tax advise regarding the grant and exercise of the Grant and the
disposition of any Shares acquired thereby.            (e)     Severability. In
the event that any provision of this Agreement shall be held illegal, invalid or
unenforceable for any reason, such provision shall be fully severable, but shall
not affect the remaining provisions of the Agreement, and the Agreement shall be
construed and enforced as if the illegal, invalid or unenforceable provision had
not been included therein.            (f)     Supersedes Prior Agreements. This
Agreement shall supersede and replace all prior agreements and understandings,
oral or written, between the Company and the Grantee regarding the grant of the
Shares covered hereby.            (g)     Governing Law. The Grant shall be
construed in accordance with the laws of the State of Texas without regard to
its conflict of law provisions, to the extent federal law does not supersede and
preempt Texas law.            (h)     No Trust or Fund Created. This Agreement
shall not create or be construed to create a trust or separate fund of any kind
or a fiduciary relationship between the Company or any Affiliate and a Grantee
or any other Person. To the extent that any Person acquires a right to receive
payments from the Company or any Affiliates pursuant to an Award, such right
shall be no greater than the right of any general unsecured creditor of the
Company or any Affiliate.            (i)     Other Laws. The Company retains the
right to refuse to issue or transfer any Shares if it determines that the
issuance or transfer of such Shares might violate any applicable law or
regulation or entitle the Company to recover under Section 16(b) of the
Securities Exchange Act of 1934.

3



--------------------------------------------------------------------------------



 



     12.     Definitions and Other Terms. The following capitalized terms shall
have those meanings set forth opposite them:

             
 
  (a)   Grantee:    
 
           
 
           
 
  (b)   Grant Date:    
 
           
 
           
 
  (c)   Shares:   ___Shares of the Company’s Common Stock
 
           
 
  (d)   Vesting:   Subject to Section 5 above and the terms of the Plan, the
Grantee shall vest in all rights to the Shares and any rights of the Company to
such Shares shall lapse with respect to the Shares on the earlier of (i) the
dates set forth below; (ii) a Change in Control; (iii) the death or Disability
of the Grantee; or (iv) Grantee attains the age 75 and terminates service on the
Board. If not earlier vested, the Shares shall vest according to the following
schedule:
 
           
 
          - ___Shares
 
          - ___Shares
 
          - ___Shares
 
          - ___Shares
 
           
 
  (e)   Disability.   “Disability” shall mean that Grantee is entitled to
receive long-term disability (“LTD”) income benefits under the LTD plan or
policy maintained by the Company that covers Grantee. If, for any reason,
Grantee is not covered under such LTD plan or policy, then “Disability” shall
mean a “permanent and total disability” as defined in Section 22(e)(3) of the
Code and Treasury regulations thereunder. Evidence of such Disability shall be
certified by a physician acceptable to the Company. Grantee agrees to submit to
any examinations that are reasonably required by the attending physician or
other healthcare service providers to determine whether he or she has a
Disability.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and Grantee has hereunto executed this
Agreement as of the same date, to be effective as of ___.

              BASIC ENERGY SERVICES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

              Address for Notices:
 
            Basic Energy Services, Inc.     400 West Illinois, Suite 800    
Midland, Texas 79701     Fax: (432) 620-5501     Attn: President
 
            GRANTEE
 
             
 
       
 
             
 
       
 
            Address for Notices:
 
       
 
             
 
       
 
             
 
       
 
             
 
       
 
       
 
  Fax:    
 
       

5